UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2402 John Hancock Sovereign Bond Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: November 30, 2005 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Growth of $10,000 page 7 Your expenses page 8 Funds investments page 10 Financial statements page 25 For more information page 45 To Our Shareholders, The mutual fund industry has seen enormous growth over the last several decades. A good half of all American households are now invested in at least one mutual fund and the industry has grown to more than $8 trillion invested in some 7,000-8,000 mutual funds. With this growth, investors and their financial professionals have had access to an increasing array of investment choices and greater challenges as they try to find the best-performing funds to fit their investment objectives. Morningstar, Inc., a major independent analyst of the mutual fund industry, has provided investors and their advisors with an important evaluation tool since 1985, when it launched its star rating. Based on certain measurements, the Morningstar Rating for funds reflects each funds risk-adjusted return compared to a peer group, designating the results with a certain number of stars, from five stars for the best down to one star. The star ranking system has become the gold standard, with 4- and 5-star funds accounting for the bulk of fund sales. As good, and important, as this ranking measurement has been, we have long taken issue with part of the process that adjusts performance on broker-sold Class A shares for loads or up-front commissions. We have argued that this often does not accurately reflect an A share investors experience, since they increasingly are purchasing A shares in retirement plans and fee-based platforms that waive the up-front fee. We are pleased to report that Morningstar has acknowledged this trend and has added a new rating for Class A shares on a no-load basis, called the Load-Waived A Share rating, that captures the experience of an investor who is not paying a front-end load. This new rating will better assist our plan sponsors, 401(k) plan participants and clients of financial professionals who invest via fee-based platforms or commit to invest more than a certain dollar amount, in evaluating their choice of mutual funds. Since being implemented in early December 2005, the impact on our funds has been terrific. Under the new load-waived rating, 11 of our 32 open-end retail mutual funds increased their ratings to either a 4- or 5-star rank. In total, 13 of our funds now have 4- or 5-star rankings on their load-waived A shares, as of November 30, 2005. We commend Morningstar for its move and urge our shareholders to consider this another tool at your disposal as you and your financial professional are evaluating investment choices. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of November 30, 2005. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks a high level of current income consistent with prudent invest- ment risk by investing at least 80% of its assets in a diversified portfolio of bonds and other debt securities, including corporate bonds and U.S. government and agency securities. Over the last six months ■ Bonds declined modestly as high energy prices, solid economic growth and additional interest rate hikes by the Federal Reserve weighed on the market. ■ High-yield corporate bonds posted the best returns, while Treasury and higher-quality corporate bonds lagged. ■ The Funds defensive positioning and strong individual security selec- tion helped it perform in line with its peer group average and benchmark index. Total returns for the Fund are at net asset value with all distributions reinvested. These returns do not reflect the deduction of the maximum sales charge, which would reduce the performance shown above Top 10 issuers 25.7% Federal National Mortgage Assn. 12.8% U.S. Treasury 10.5% Federal Home Loan Mortgage Corp. 1.5% Federal Home Loan Bank 0.9% Countrywide Alternative Loan Trust 0.9% JP Morgan Mortgage Trust 0.8% Greenwich Capital Commercial Funding Corp. 0.8% Morgan Stanley Capital I 0.7% AT&T Corp. 0.7% BVPS II Funding Corp. As a percentage of net assets on November 30, 2005. 1 BY HOWARD C. GREENE, CFA, BARRY H. EVANS, CFA AND BENJAMIN A. MATTHEWS, PORTFOLIO MANAGERS, SOVEREIGN ASSET MANAGEMENT LLC MANAGERS REPORT JOHN HANCOCK Bond Fund U.S. bonds declined modestly during the six months ended November 30, 2005, as interest rates rose across the board, pushing bond prices lower. The Lehman Brothers U.S. Aggregate Index, a broad measure of U.S. bond market performance, returned -0.48% Interest rates rose in part because of increasing inflation, driven largely by persistently high energy prices. The economy also remained on solid footing, growing at an annual rate of more than 3.5% in the first three quarters of 2005. As a result, the Federal Reserve continued its series of short-term interest rate increases over the past six months. The Feds four rate hikes during the period for a total of 12 in the last 17 months boosted the federal funds rate target to 4%, a level last seen in June 2001. As interest rates moved higher, short-term and long-term rates continued to converge. The two-year Treasury note yield rose from 3.6% to 4.4%, while the 10-year Treasury yield climbed from 4.0% to 4.5% . The gap between these two yields, which was more than two percentage points in mid-2003, narrowed to less than one-tenth of a percentage point by the end of the period. U.S. bonds declined modestly during the six months ended November 30, 2005, as interest rates rose across the board, pushing bond prices lower. High-yield corporate bonds continued to out perform, posting positive returns overall for the six-month period while the rest of the bond market declined. Among the remaining fixed-income segments, mortgage-backed securities and government agency bonds held up the best, while Treasury and investment-grade corporate bonds lagged. Fund performance For the six months ended November 30, 2005, John Hancock Bond Funds Class A, Class B, Class C, Class I and Class R shares posted total returns of -0.42%, -0.77%, -0.77%, -0.20% and -0.52%, respectively, at net asset value. That compared with the 2 Howard Greene Barry Evans Ben Matthews -0.58% return of the average A-rated corporate debt fund, according to Lipper, Inc. 1 , and the -0.66% return of the Lehman Brothers Government/Credit Bond Index. Keep in mind that your net asset value return will differ from the Funds performance if you were not invested in the Fund for the entire period and did not reinvest all distributions. See pages six and seven for historical performance information. Defensive positioning The Funds good relative performance was largely the result of playing good defense. The key components of our defensive approach which has been in place since early 2004 included reducing the portfolios interest rate sensitivity, upgrading the portfolios credit quality and modifying the maturity structure of the portfolio to benefit from the convergence of short- and long-term interest rates. Each of these strategies produced favorable results for the portfolio over the past six months. More recently, however, we began unwinding some of our defensive positioning. Short- and long-term interest rates have converged sig-nificantly over the past two years and are nearly equal, so we are shifting to a more balanced maturity structure within the portfolio. Similarly, we have moved back toward a more neutral position with regard to the portfolios overall interest rate sensitivity. Sector allocation Corporate bonds remained the largest sector weighting in the portfolio, but we continued to trim our corporate holdings.
